DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2 and 6-12 for Species B seen in Figures 4-5 in the reply filed on 3 October 2022 is acknowledged.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A. Election was made without traverse in the reply filed on 3 October 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a) the breakaway coupling within the dispenser housing together with b) the portion of circuit located between the breakaway coupling and the guide member is oriented at least substantially along the working axis of the breakaway coupling (note that Fig. 1 appears to show a) but not b) and Fig. 4 appears to show b) but not a); it is further noted that if the intent of Fig. 4 was to show that breakaway coupling within the dispenser housing than this should be clearly shown, since the current figure appears to show the breakaway coupling located outside of the dispenser housing) ; and the working axis in claim 1, and the upper wall and lower wall in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is unclear in Figure 4 if the breakaway coupling (7) is within the dispenser or attached to the outside of the dispense. Additionally in Figure 4, Element 1 which is supposed to show the station appears to point to the nozzle instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 5, Line 26, “between 5 mm and 300mm, _for example” should be -- between 5 mm and 300mm, for example --  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mathison (US 20200173607 A1) in view of Gehman (US 20100252571 A1) in further view of Hope (US 2242749 A).
Regarding Claim 1:
Mathison discloses a station (100, Figure 1) for filling gas tanks comprising: 
a dispenser housing (Figure 1, the dispenser (104) has housing), a gas source (102, Figure 1) and a circuit (Figure 1, the circuit is the components between the source (102) and the hose (112)), the circuit comprising an upstream end connected to the source (102, Figure 1), a downstream end comprising a hose portion (112, Figure 1), and an automatic shut-off breakaway coupling (114, Figure 1) disposed between the source and the downstream end and which is arranged along a working axis, said breakaway coupling ensures an automatic shut-off of the circuit if a determined tensile force is applied on said breakaway coupling along its working axis (inherent function of a breakaway coupling to provide automatic shut-off when a determined force is applied and while Mathison is not specific on what types of forces and along which axis, it is inherent that a determined tensile force along the working axis is one type of force/orientation of the force that will cause the coupling to cause automatic shut-off); at least one part of the hose portion of the downstream end of the circuit protrudes from the dispenser housing (Figure 1, protrudes from the housing via connection to the portion of the hose on the other side of the breakaway coupling); 
the dispenser housing (104) comprises a guide member (Figure 1) for guiding a zone of the hose portion (hose movement is limited due to the unlabeled guide member shown in Figure 1); and wherein: 
a downstream end of the hose portion is intended to be connected to the tank(s) to be filled (Paragraph [0018]).
	Mathison does not disclose:
The breakaway coupling is arranged in the dispenser housing with a determined orientation of the working axis; 
the guide member comprises an assembly deflecting wall(s) converging toward a central passage zone ensuring a localized retention of the hose portion; 
the portion of circuit located between the breakaway coupling and the guide member is oriented at least substantially along the working axis of the breakaway coupling; and 
the assembly of deflecting wall(s) of the guide member is further configured to transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling.
	Gehman teaches a fluid dispensing apparatus comprising:
An automatic shut-off breakaway coupling (245, Figure 2) disposed between the source (Paragraph [0045]) and the downstream end (Figure 2, the downstream end is the part of the hose between the nozzle and the breakaway coupling) and which is arranged along a working axis (Figure 2, the working axis is the length of the coupling); 
said breakaway coupling (245, Figure 2) ensures an automatic shut-off of the circuit if a determined tensile force is applied on said breakaway coupling along its working axis; 
the breakaway coupling (245, Figure 2) is arranged in the dispenser housing with a determined orientation of the working axis (Figure 2, the breakaway coupling is within the dispenser housing when not in use); and 
the assembly of deflecting wall(s) of the guide member (255, Figure 2, the rollers are the guide member) is further configured to transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison to include an automatic shut-off breakaway coupling disposed between the source and the downstream end and which is arranged along a working axis, the breakaway coupling is arranged in the dispenser housing with a determined orientation of the working axis, and transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling as taught by Gehman with the motivation to automatically decouple the nozzle when the tensile force is too large and offer additional protection to the breakaway coupling when the dispenser is not in use. 
	Mathison and Gehman do not teach:
At least one part of the hose portion of the downstream end of the circuit protrudes from the dispenser housing;
the dispenser housing comprises a guide member for guiding a zone of the hose portion;
the guide member comprises an assembly deflecting wall(s) converging toward a central passage zone ensuring a localized retention of the hose portion; 
the portion of circuit located between the breakaway coupling and the guide member is oriented at least substantially along the working axis of the breakaway coupling; and 
the assembly of deflecting wall(s) of the guide member is further configured to transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling.
	Hope teaches an apparatus for dispensing fluids comprising:
At least one part of the hose portion (29, Figure 1) of the downstream end of the circuit protrudes from the dispenser housing (3, Figure 1);
the dispenser housing (3, Figure 1) comprises a guide member (18 and 19, Figure 5, the roller support frame is the guide member) for guiding a zone of the hose portion (Column 2, Lines 23-26);
the guide member (18 and 19, Figure 5) comprises an assembly deflecting wall(s) converging toward a central passage zone ensuring a localized retention of the hose portion (Page 2, Column 1, Lines 55-63, the deflecting walls are the rollers); and 
the assembly of deflecting wall(s) of the guide member (18 and 19, Figure 3) is further configured to transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Gehman to include at least one part of the hose portion of the downstream end of the circuit protrudes from the dispenser housing, the dispenser housing comprises a guide member for guiding a zone of the hose portion, and the guide member comprises an assembly deflecting wall(s) converging toward a central passage zone ensuring a localized retention of the hose portion as taught by Hope with the motivation to give the hose easy movement. 
It also would have been obvious to a person having ordinary skill in the art that the portion of circuit located between the breakaway coupling and the guide member is oriented at least substantially along the working axis of the breakaway coupling as in Gehman the breakaway coupling has an axis in the horizonal direction and in Hope the guide member is oriented in the horizonal direction. Through the combination, it would have been obvious that the portion of circuit between the breakaway coupling and the guide member is oriented at least substantially along the working axis. 
Further regarding Claim 1, the phrases “configured to transfer, along the working axis of the breakaway coupling, at least part of the tensile forces on the hose portion that are oriented transversely with respect to the working axis of the breakaway coupling” is a statement of intended use and not given patentable weight (see MPEP 2114).

Regarding Claim 2:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Gehman do not teach:
Wherein the assembly of deflecting wall(s) comprises one or more curved walls having a radius of curvature between 5 mm and 300 mm.
	Hope teaches:
Wherein the assembly of deflecting wall(s) (Page 2, Column 1, Lines 55-63) comprises one or more curved walls having a radius of curvature (Figure 5, the rollers have a curved wall with a radius).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Gehman to include the assembly of deflecting wall(s) comprises one or more curved walls having a radius of curvature as taught by Hope with the motivation to control the path of the hose. 
It would have been an obvious matter of design choice to modify the Mathison, Gehman, and Hope reference, to have the radius of curvature between 5 mm and 300 mm, since applicant has not disclosed that having the radius of curvature between 5 mm and 300 mm solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the radius of curvature between 5 mm and 300 mm since in the Applicant’s specification on page 5, Lines 25-27 states that it is “radius of curvature between 5 mm and 300 mm, for example (without range being limiting)” for the radius of the deflecting walls, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 4:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Gehman do not teach:
Wherein the assembly of deflecting wall(s) comprises at least one movable wall.
	Hope teaches:
Wherein the assembly of deflecting wall(s) (Page 2, Column 1, Lines 55-63) comprises at least one movable wall (26, Figure 5, the roller is the movable wall).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Gehman to include the assembly of deflecting wall(s) comprises at least one movable wall as taught by Hope with the motivation to control the path of the hose. 

Regarding Claim 5:
The above-discussed combination of Mathison, Gehman, and Hope accounts for this subject matter where Hope teaches wherein the at least one movable wall comprises a roller mounted on a moveable axis and rotating thereon (Page 2, Column 1, Lines 55-60).

Regarding Claim 6:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Gehman do not teach:
Wherein the assembly of deflecting wall(s) comprises at least two vertically oriented lateral walls forming lateral stops on each side of the hose portion.	
Hope teaches:
Wherein the assembly of deflecting wall(s) (Page 2, Column 1, Lines 55-63) comprises at least two vertically oriented lateral walls (26, Figure 5) forming lateral stops on each side of the hose portion (29, Figure 5).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Gehman to include the assembly of deflecting wall(s) comprises at least two vertically oriented lateral walls forming lateral stops on each side of the hose portion as taught by Hope with the motivation to control the path of the hose. 

Regarding Claim 7:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Gehman do not teach:
Wherein the assembly of deflecting wall(s) comprises at least one of the following:
an upper wall oriented horizontally and forming a vertical stop above the hose portion; and
a lower wall oriented horizontally and forming a vertical stop below the hose portion.
	Hope teaches:
Wherein the assembly of deflecting wall(s) (Page 2, Column 1, Lines 55-63) comprises at least one of the following:
an upper wall (24, Figure 5) oriented horizontally and forming a vertical stop above the hose portion (29, Figure 5); and
a lower wall (27, Figure 5) oriented horizontally and forming a vertical stop below the hose portion (29, Figure 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Gehman to include an upper wall oriented horizontally and forming a vertical stop above the hose portion and a lower wall oriented horizontally and forming a vertical stop below the hose portion as taught by Hope with the motivation to control the path of the hose. 

Regarding Claim 8:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Hope do not teach:
Wherein the breakaway coupling is arranged in the housing with an orientation parallel to or substantially parallel to the working axis.	
Gehman teaches:
The breakaway coupling (245, Figure 2) is arranged in the housing with an orientation substantially parallel to the working axis (Figure 2, the working axis is the length of the coupling and parallel to the arrangement with the breakaway coupling within the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Hope to the breakaway coupling is arranged in the housing with an orientation substantially parallel to the working axis as taught by Gehman with the motivation to store the breakaway coupling within the housing so the breakaway coupling does not disconnect the nozzle from the hose while the nozzle stored.

Regarding Claim 9:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Hope do not teach:
Wherein the breakaway coupling is arranged in the housing at a height between 5 cm and 3 m from the ground.
Gehman teaches:
Wherein the breakaway coupling (245, Figure 2) is arranged in the housing at a height above the ground (Figure 2, the breakaway coupling is above the ground within the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Hope to the breakaway coupling is arranged in the housing at a height above the ground as taught by Gehman with the motivation to prevent the breakaway coupling from potentially being moved across the ground or being in contact with potential corrosive material.
It would have been an obvious matter of design choice to modify the Mathison, Gehman, and Hope reference, to have the breakaway coupling is arranged in the housing at a height between 5 cm and 3 m from the ground, since applicant has not disclosed that having the breakaway coupling is arranged in the housing at a height between 5 cm and 3 m from the ground solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the breakaway coupling is arranged in the housing at a height between 5 cm and 3 m from the ground since in the Applicant’s specification on page 3, Lines 20-21 states that it is “a height comprised between 5 cm and 3 m and preferably 50 cm and 1 m from the ground” for arranging the breakaway coupling within the dispenser housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 10:
Mathison discloses:
	 A hose (112, Figure 1).
Mathison and Hope do not teach:
Wherein the breakaway coupling is arranged in the housing at a height between 50 cm and 1 m from the ground.
Gehman teaches:
Wherein the breakaway coupling (245, Figure 2) is arranged in the housing at a height above the ground (Figure 2, the breakaway coupling is above the ground within the housing).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Mathison and Hope to the breakaway coupling is arranged in the housing at a height above the ground as taught by Gehman with the motivation to prevent the breakaway coupling from potentially being moved across the ground or being in contact with potential corrosive material.
It would have been an obvious matter of design choice to modify the Mathison, Gehman, and Hope reference, to have the breakaway coupling is arranged in the housing at a height between 50 cm and 1 m from the ground, since applicant has not disclosed that having the breakaway coupling is arranged in the housing at a height between 50 cm and 1 m from the ground solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the breakaway coupling is arranged in the housing at a height between 50 cm and 1 m from the ground since in the Applicant’s specification on page 3, Lines 20-21 states that it is “a height comprised between 5 cm and 3 m and preferably 50 cm and 1 m from the ground” for arranging the breakaway coupling within the dispenser housing, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding Claim 11:
Mathison discloses:
Wherein the gas source contains a fuel gas comprising hydrogen in liquid and/or gaseous form (Paragraph [0016).

Regarding Claim 12:
Mathison discloses:
Wherein the gas source contains a fuel gas comprising hydrogen in liquid and/or gaseous form (Paragraph [0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Marvel (US 2255180 A) teaches a concealed hose dispensing apparatus comprising a hose, a dispenser, a dispenser housing, a station, and a guide member. 
	Cox (US 2148730 A) teaches an apparatus for dispensing fluids comprising a hose, a dispenser, a dispenser housing, a station, and a guide member.
	Mathison 2 (US 20140261874 A1) teaches a hydrogen fuel dispenser comprising a source, a hose, a dispenser, a dispenser housing, a station, and a breakaway coupling.
Mathison 3 (US 20140290790 A1) teaches a system for tank refueling comprising a source, a hose, a dispenser, a dispenser housing, a station, and a breakaway coupling.
O’Brien (US 20180205102 A1) teaches a hydrogen gas dispensing system a source, a hose, a dispenser, a dispenser housing, a station, and a breakaway coupling.
	Taylor (US 6199579 B1) teaches a hose handling system comprising a hose, a dispenser, a dispenser housing, a station, and a guide member. 
	Waugh (US 2339308 A) teaches a liquid dispensing device comprising a hose, a dispenser, a dispenser housing, a station, and a guide member. 
	Clever (US 20160238177 A1) teaches a breakaway hose support comprising a source, a hose, a dispenser, a dispenser housing, a station, and a breakaway coupling.
DiRienzo (US 4498606 A) teaches an emergency fuel flow shut-off comprising, a breakaway coupling, a dispenser, dispenser housing, a station, and a hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753